DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 31 March 2021, claim(s) 1, 8, and 15 is/are amended per Applicant’s request. Claim(s) 4, 11, and 18 is/are cancelled. Claim(s) 21-23 is/are new. Therefore, claims 1-3, 5-10, 12-17, and 19-23 are presently pending in the application, of which, claim(s) 1, 8, and 15 is/are presented in independent form.

No IDS has been received since the mailing of the last Office action. 

Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity and conciseness. Any citation to the instant specification herein is made to the PGPub version (if applicable). The examiner notes that no statement has been entered regarding the inventorship of individual claims as required under 37 CFR 1.56, and therefore assumes that all claims have the same inventorship or are directed to inventions that were commonly owned as of the effective filing date of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 12-17, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDougall et al. (U.S. PGPub No. 2015/0006517 A1) (hereinafter McDougall), as evidenced by Wikipedia, Shapefile, retrieved on 1 July 2021, retrieved from the .

As per claim 1, McDougall teaches a non-transitory machine-readable medium storing a program executable by at least one processing unit of a computing device (McDougall at 0010), the program comprising sets of instructions for: 
receiving a request for a map visualization that includes geo-enriched data (McDougall at 0031 – enterprise applications issue queries; see also McDougall at 0071); 
in response to the request, generating a query for the geo-enriched data (McDougall at 0031 – client generates query request); 
sending the query to a geo-enriching data system (McDougall at 0031 – retrieves result set from data generated by geospatial element creation tool), wherein the geo-enriching data system is configured to determine a number of attributes associated with the location data and retrieve shape data for each of the attributes (McDougall at 0006); 
receiving the geo-enriched data from the geo-enriching data system, the geo-enriched data including a spatial data table comprising the set of location data and a set of shapes (McDougall at 0031 – retrieves result set from aggregated data generated by geospatial element creation tool. Aggregated data can be stored in a GIS shape file (McDougall at 0036, 0037, and 0040), which can include a table (Shapefile at Overview), or (McDougall at 0055) as part of a lookup table); and
generating, using the spatial data table, the map visualization that includes the set of shapes (McDougall at Figure 7 step 176; see also McDougall at 0023 and 0026-28).

McDougall does not appear to explicitly disclose:
in response to the request, generating a query for the geo-enriched data, the query having a set of location data and two or more attributes associated with each location data in the set of location data; 
sending the query to a geo-enriching data system, wherein the geo-enriching data system is configured to determine a number of attributes associated with the location data and retrieve shape data for each of the attributes; or
receiving the geo-enriched data from the geo-enriching data system, the geo-enriched data including a spatial data table comprising the set of location data and a set of shapes, wherein the spatial data table includes a shape for each of the two or more attributes. (Emphasis added)

Specifically McDougall does not explicitly state what the queries it deals with consist of. While it would seem to implicitly have the set of location data and two or more attributes associated with each location data in the set location data in view of the teachings of 0072 describing the “geospatial query using set union and intersection semantics”, it is not explicit. Rasmussen does make explicit a query having location data and two or more attributes with the location data. See Rasmussen at Figure 8 item 825.  Rasmussen also teaches determining a number of attributes associated with the location data. Rasmussen at 0062 (determines a level of specificity of the attributes provided in order to set the zoom level, highlights, and map extent), 0064 (searching for items and locations to map within a text box necessarily requires 

As per claim 8, MR teaches a method (McDougall at 0008) comprising: 
For the remaining claim limitations, see the remarks regarding claim 1.

As per claim 15, MR teaches a system (McDougall at 0009) comprising: 
a set of processing units (McDougall at 0009); and 
a non-transitory computer-readable medium storing instructions that when executed by at least one processing unit in the set of processing units cause the at least one processing unit (McDougall at 0009 and 0010) to: 
For the remaining claim limitations, see the remarks regarding claim 1.

As per claims 2, 9, and 16, MR teaches the non-transitory machine-readable medium of claim 1, wherein the request is a request for the map visualization that includes geo-enriched data comprising a subset of the set of shapes that is within a particular shape (McDougall at 0037 and McDougall at Figures 4 and 5 (and their corresponding descriptions)). 

As per claims 3, 10, and 17, MR teaches the non-transitory machine-readable medium of claim 2, wherein the program further comprises a set of instructions for receiving a specification of the particular shape (McDougall at 0033). 

As per claims 5 and 12, MR teaches the non-transitory machine-readable medium of claim 2, wherein the particular shape is a defined shape managed by the geo-enriching data system (McDougall at 0033 and 0034 – geospatial files). 

As per claims 7, 14, and 20, MR teaches the non-transitory machine-readable medium of claim 1, wherein the request is a first request, wherein the query is a first query, wherein the geo-enriched data further comprises non-location data (McDougall at 0027-28, and 0031), wherein the program further comprises sets of instructions for:
receiving a second request for a visualization that includes a set of non-location data from the geo-enriched data (McDougall at 0027-28, and 0031); 
generating a second query based on the geo-enriched data (McDougall at 0031); 
sending the second query to the geo-enriching data system (McDougall at 0031); 
receiving the set of non-location data from the geo-enriching data system (McDougall at 0031); and 
generating a visualization that includes the set of non-location data (McDougall at Figure 7 step 716) 
McDougall does not appear to explicitly disclose an ordering of requests (first vs. second) for visualizations. However it would have been obvious to one of ordinary skill in the art to anticipate that requests may be received in various orders including first receiving a request for map visualizations and then receiving a request for non-spatial visualization that includes a set of non-location data derived from the available geo-enriched data. MPEP 2144.04.

As per claims 21-23, MR teaches the non-transitory machine-readable medium of claim 1, wherein the two or more attributes are for differing levels in a plurality of levels of a hierarchy (McDougall at 0039-41 and 0055 and Rasmussen at Figure 8 item 825).

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDougall, as evidenced by Shapefile, in view of Rasmussen as applied to claims 1, 8, and 15, and further in view of Wilson et al. (U.S. Patent No. 6,985,929 B1) (hereinafter Wilson).

As per claims 4, 11, and 18, MR does not appear to explicitly disclose: The non-transitory machine-readable medium of claim 3, wherein the query specifies a spatial distance operation on the set of shapes and the particular shape. Wilson teaches using a distance query to measure between two points. Wilson at column 15 lines 1-13. Wilson also teaches determining distances between features on the map. Wilson at column 14 lines 26-27 and 33-43. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Wilson into the combination of McDougall in order to have the query specifies a spatial distance operation on the set of shapes and the particular shape. This would have been clearly advantageous as it would allow users to determine what shapes/features are within certain distances from one another, thereby allowing users to better understand the relationships between map visualization elements.

Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDougall, as evidenced by Shapefile, in view of Rasmussen as applied to claims 1, 8, and 15, and further in view of Statchuk et al. (U.S. PGPub No. 2015/0205838 A1) (hereinafter Statchuk).

the non-transitory machine-readable medium of claim 5, wherein the query specifies a spatial intersection operation on the set of shapes and the particular shape. 
Statchuk teaches that its shapes are defined by points or collections of points on the map. Statchuk at 0043. Statchuk further teaches selection of shapes for aggregation via a union operation. Statchuk at 0045. It is clear that Statchuk allows queries configured to select a set of shapes based upon the respective reference points of the shapes including their intersections. See Statchuk at 0047, 0055, and 0060. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Statchuk into the invention of McDougall in order to have the query specify a spatial intersection operation on the set of shapes and the particular shape This would have been clearly advantageous as it would offer a clear path to one of ordinary skill in the art to implement the intersection and union commands, thereby allowing easy implementation of these features that would improve user satisfaction with the system. The combination hereinafter MS.

Response to Arguments
Applicant's arguments filed 31 March 2021 have been fully considered but they are not persuasive. Applicant merely argues that the references do not teach the newly added claim limitations of the independent claims, and allowability of the dependent claims based on this. As noted in the rejection above, McDougall does teach the use of a table that defines a shape for each of the attributes (e.g. “Mountain View” and the state of California “CA” (see Rasmussen at Figure 8 item 825)), McDougall at 0036, 0037, 0040, and 0055, and the portions .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
sAny inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165